Exhibit 10.20

 

STANDARD FORM OF APARTMENT LEASE

FOR 41 JOHN STREET, NEW YORK, NY 10038

 

PREAMBLE: This lease contains the agreements between You and Owner concerning
Your rights and obligations and the rights and obligations of Owner. You and
Owner have other rights and obligations which are set forth in government laws
and regulations.

 

You should read this Lease and all of its attached parts carefully. If You have
any questions, or if You do not understand any words or statements, get
clarification. Once You and Owner sign this Lease You and Owner will be presumed
to have read it and understood it. You and Owner admit that all agreements
between You and Owner have been written into this Lease. You understand that any
agreements made before or after this Lease was signed and not written into it
will not be enforceable.

 

THIS LEASE is made as of APRIL 1, 2017 by and between 41 JOHN STREET EQUITIES
LLC, (hereinafter referred to as the “Owner” or “Landlord”) whose address is 55
Fifth Avenue, New York, New York 10003, and YANGTZE RIVER DEVELOPMENT LTD,
hereinafter referred to as “You” or “Tenant”) whose address is: 183 Broadway, FL
5, New York, NY 10007.

 

1. APARTMENT AND USE

 

Owner agrees to lease to You Apartment #2A (“Apartment” or “Demised Premises”)
at 41 John Street 10038 (“Building”) Borough, City, and State of New York. You
shall use the Apartment for living purposes and home occupations to the extent
permitted under the New York City Zoning Resolution as amended.

 

2. LENGTH OF LEASE

 

The term (that means the length) of this Lease is ONE (1) YEAR, beginning on
APRIL 1, 2017 (“Commencement Date”) and ending on MARCH 31, 2018 (“Expiration
Date”). If you do not do everything You agree to do in this Lease, Owner may
have the right to end it before the above date. If Owner does not do everything
that Owner agrees to do in this Lease, You may have the right to end the Lease
before the Expiration Date.

 

3. RENT

 

During the term of the Lease, the Rent for the Apartment is $88,740.00 (“Fixed
Rent” or “Rent”) payable in one lump sum at lease signing. You will be
responsible for payment of rent until the later of the following: the lease term
expiration date or the date vacant possession is delivered, provided You have
complied with the required sixty (60) day written notice and access provision
under 15(b). In the event You have not complied with the requirements under
15(b), You will be responsible for payment of Rent until the later of sixty (60)
days AFTER the Lease expiration date or sixty (60) days after vacatur. You must
pay the first month’s Rent by certified check or bank money order to Owner when
You sign this Lease.

 

4. SECURITY DEPOSIT

 

You are required to give Owner a security deposit equal to the sum of $7,395.00.
If You carry out all of your agreements in this Lease and if You move out of the
Apartment and return it to Owner in the same condition it was in when You first
occupied it, except for ordinary wear and tear or damage from fire or other
casualty which was not caused by You, Owner will return to You the full amount
of your security deposit to which You are entitled within thirty (30) days after
this Lease ends. However, if You do not carry out all your agreements in this
Lease, Owner may keep all or part of your security deposit necessary to pay
Owner for any losses incurred, including missed Rent, and/or any other payments
due by You under this Lease. If Owner sells or leases the Building, Owner will
turn over your security either to You or to the person buying or leasing
(lessee) the Building within five (5) days after the sale or lease. Owner will
then notify You, by registered or certified mail, of the name and address of the
person or company to whom the deposit has been turned over. In such case, Owner
will have no further responsibility to You for the security deposit. The new
Owner or lessee will become responsible to You for the security deposit.

 

 1

 

 

5. IF YOU ARE UNABLE TO MOVE IN

 

A situation could arise which might prevent Owner from letting You move into the
Apartment on the Commencement Date set in this Lease. If this happens for any
reason, Owner will not be responsible for your damages or expenses, and this
Lease will remain in effect. In such case You will not have to pay Rent until
the move-in date Owner gives You by written notice. In the event You do not
receive a move-in date from the Owner within 60 days after the Commencement
Date, You may, at your option, cancel this Lease upon written notice to the
Owner. In the case of such cancellation You shall receive back the rent and
security You paid under the Lease and thereafter neither party to this Lease
shall have any further obligation or liability under the lease.

 

6. CAPTIONS

 

In any dispute arising under this Lease, in the event of a conflict between the
text and a caption, the text controls.

 

7. WARRANTY OF HABITABILITY

 

A. All of the sections of this Lease are subject to the provisions of the
Warranty of Habitability Law in the form it may have from time to time during
this Lease. Nothing in this Lease can be interpreted to mean that You have given
up any of your rights under that law. Under that law, Owner agrees that the
Apartment and the Building are fit for human habitation and that there will be
no conditions that Owner creates that will be detrimental to life, health or
safety.

 

B. You will do nothing to interfere or make more difficult Owner’s efforts to
provide You and all other occupants of the Building with the required facilities
and services. Any condition caused by your misconduct or the misconduct of
anyone under your direction or control shall not be a breach by Owner.

 

8. CARE OF YOUR APARTMENT-END OF LEASE-MOVING OUT

 

A. You will take good care of the Apartment and will not permit or do any damage
to it, except for damage which occurs through ordinary wear and tear. You will
move out on or before the ending date of this Lease and leave the Apartment in
good order and in the same condition as it was when You first occupied it,
except for ordinary wear and tear and damage caused by fire or other casualty.

 

B. When this Lease ends, You must remove all of your movable property. You must
also remove at your own expense, any bookcases, cabinets, mirrors, painted
murals or any other installations or attachments You may have installed in the
Apartment, even if it was done with Owner’s consent. You must restore and repair
to its original condition those portions of the Apartment affected by those
installations and removals. You have not moved out until all persons, furniture
and other property of yours is also out of the Apartment. If your property
remains in the Apartment after the Lease ends, Owner may either treat You as
still in occupancy and charge You for use, or may consider that You have given
up the Apartment and any property remaining in the Apartment. In this event,
Owner may either discard the property or store it at your expense. You agree to
pay as additional rent to Owner for all costs and expenses incurred in removing
such property. The provisions of this Article will continue in effect after the
end of this Lease.

 

9. CHANGES AND ALTERATIONS TO APARTMENT

 

You cannot build in, add to, change or alter, the Apartment in any way without
getting Owner’s written consent before You do anything. Without Owner’s prior
written consent, You cannot install or use in the Apartment any of the
following: garbage disposal units, heating, ventilating or air conditioning
units or any other electrical equipment which, in Owner’s reasonable opinion,
will overload the existing wiring installation in the Building or interfere with
the use of such electrical wiring facilities by other tenants of the Building.
Also, You cannot place in the Apartment water-filled furniture.

 

10. YOUR DUTY TO OBEY AND COMPLY WITH LAWS, REGULATIONS AND LEASE RULES

 

A. Government Laws and Orders. You will obey and comply (1) with all present and
future city, state and federal laws and regulations which affect the Building or
the Apartment, and (2) with all orders and regulations of Insurance Rating
Organizations which affect the Apartment and the Building. You will not allow
any windows in the Apartment to be cleaned from the outside, unless the
equipment and safety devices required by law are used.

 

B. Owner’s Rules Affecting You. You will obey all Owner’s rules listed in this
Lease and all future reasonable rules of Owner or Owner’s agent. Notice of all
additional rules shall be delivered to You in writing or posted in the lobby or
other public place in the Building. Owner shall not be responsible to You for
not enforcing any rules, regulations or provisions of another tenant’s lease
except to the extent required by law.

 

C. Your Responsibility. You are responsible for the behavior of yourself, of
your immediate family, your servants and people who are visiting You. You will
reimburse Owner as Additional Rent upon demand for the cost of all losses,
damages, fines and reasonable legal expenses incurred by Owner because You,
members of your immediate family, servants or people visiting You have not
obeyed government laws and orders of the agreements or rules of this Lease.

 



 2

 

 

11. OBJECTIONABLE CONDUCT

 

As a tenant in the Building, You will not engage in objectionable conduct.
Objectionable conduct means behavior which makes or will make the Apartment or
the Building less fit to live in for You or other occupants. It also means
anything which interferes with the right of others to properly and peacefully
enjoy their Apartments, or causes conditions that are dangerous, hazardous,
unsanitary and detrimental to other tenants in the Building. Objectionable
conduct by You gives Owner the right to end this Lease.

 

12. SERVICES AND FACILITIES

 

  A. Required Services. Owner will provide hot and cold water and heat as
required by law, repairs to the Apartment as set forth in this Lease and
elevator service. You are not entitled to any Rent reduction because of a
stoppage or reduction of any of the above services unless it is provided by law.
        B. Utilities included in the Rent: water, sewer, and heat.         C.
Electricity and Other Utilities. You have the responsibility to pay for all
electricity and or gas used to operate all appliances in your Apartment
including but not limited to the stove, refrigerator, air conditioning units, if
any, and all lighting fixtures and any other equipment and appliances operated
by electricity.         D. Appliances. Appliances supplied by Owner in the
Apartment are for your use. The appliances will be maintained, repaired, or
replaced by the Owner unless the cause for such repair or replacement is the
result of Your act or neglect in which case You shall be responsible to repair
or replace the appliances.

 

13. INABILITY TO PROVIDE SERVICES

 

Because of a strike, labor trouble, national emergency, inability to procure
material or labor riots, failure of electrical power, government laws or
regulations, repairs, acts of God, casualty or any other cause beyond Owner’s
reasonable control, Owner may not be able to provide or may be delayed in
providing services or in making any repairs to the Building. In any case of
these events, any rights You may have against Owner are only those rights which
are allowed by laws in effect when the reduction in service occurs.

 

14. ENTRY TO APARTMENT

 

During reasonable hours and with reasonable notice, except in emergencies, Owner
may enter the Apartment for the following reasons:

 

(A) To erect, use and maintain pipes and conduits in and through the walls and
ceilings of the Apartment; to inspect the Apartment and to make any necessary
repairs or changes Owner decides are necessary. Your Rent will not be reduced
because of any of this work, unless required by Law.

 

(B) To show the Apartment to persons who may wish to become owners or lessees of
the entire Building or may be interested in lending money to Owner;

 

(C) For three (3) months before the end of the Lease, to show the Apartment to
persons who wish to rent or purchase it;

 

(D) If during the last month of the Lease You have moved out and removed all or
almost all of your property from the Apartment, Owner may enter to make changes,
repairs, or redecorations. Your Rent will not be reduced for that month and this
Lease will not be ended by Owner’s entry.

 

(E) if at any reasonable time You are not personally present to permit Owner or
Owner’s representative to enter the Apartment and entry is necessary or allowed
by law or under this lease, Owner or Owner’s representatives may nevertheless
enter the Apartment upon reasonable prior notice. Owner may enter by force in an
emergency without prior notice. Owner will not be responsible to You, unless
during this entry, Owner or Owner’s representative is negligent or misuses your
property.

 

 3

 

 

15. ASSIGNING; SUBLETTING; ABANDONMENT

 

(a) Assigning and Subletting. You cannot assign this Lease or sublet the
Apartment without Owner’s advance written consent in each instance to a request
made by You. Owner may refuse to consent to a lease assignment or a sublet of
the Apartment for any reason or no reason. The apartment may not be used in
whole or in part as a hotel, bed and breakfast, hostel or for other forms of
short-term stays or transient occupancy.

 

The Demised Premises shall not be listed or advertised in full or in part in any
form of media for any purpose. Any breach of the provisions of this paragraph 15
is a material breach under the terms of this lease. Landlord may at its sole
option, terminate this lease upon thirty (30) days’ notice if Tenant violates
the provisions of this Paragraph,

 

(b) Notice Prior to Vacating & Abandonment. You must notify the Owner writing
sixty (60) days prior to the expiration of the lease if you do not wish to
renew. If You do not provide notice and access as required under the terms of
this Lease and the apartment is not re-rented upon Your vacatur or lease
expiration, You will continue to be responsible for payment of rent for the
later of: sixty (60) days from the lease expiration date or sixty (60) days from
the date of vacatur, unless the apartment is re-rented, whichever is sooner. If
You move out of the Apartment (abandonment) before the end of this Lease without
the consent of Owner, this Lease will not be ended. You will remain responsible
for each monthly payment of Rent as it becomes due until the end of this Lease,
provided you have complied with the required sixty (60) day notice and access
provisions. In the event you have not complied with the sixty (60) day written
notice and access provision, You will be responsible for payment of Rent until
the later of sixty (60) days after the lease expiration date or sixty (60) days
after vacatur. In the case of abandonment, your responsibility for Rent will end
only if Owner chooses to end this Lease for default as provided in Article 16.

 

16. DEFAULT

 

(1) You shall be in default under the Lease if You act in any of the following
ways:

 

(a) You fail to carry out any agreement or provision of this Lease other than
the agreement or provision to pay Rent;

 

(b) You or another occupant of the Apartment behaves in an objectionable manner;

 

(c) You do not take possession or move into the Apartment five (5) days after
the beginning of this Lease;

 

(d) You and other legal occupants of the Apartment move out permanently before
this Lease ends;

 

(e) If the Demised Premises is listed or advertised for short-term or transient
occupancy or any other purpose.

 

If You do default in any one of these ways, other than a default in the
agreement to pay Rent, or default under 16 (l) (e) Owner may serve You with a
written notice to stop or correct the specified default within five (5) days, or
declare this lease terminated. If you are served with a notice to correct or
stop the activity, then you must either stop or correct the default within five
(5) days, or, if You need more than five (5) days, You must begin to correct the
default within five (5) days and continue to do all that is necessary to correct
the default as soon as possible.

 

(2) If You do not stop or begin to correct a default within five (5) days, or if
Owner declares this lease terminated. You then must move out of the Apartment.
Even though this Lease ends, You will remain liable to Owner for unpaid Rent up
to the end of this Lease, holdover rent after the Lease ends, and damages caused
to Owner after that time as stated in Article 17 and 19.

 

Notwithstanding anything contained herein to the contrary, in the event the
nature of the default constitutes an emergency, which shall be defined as a
condition in which there is imminent danger of harm to the Building or of harm
to any person, You shall have one (1) day to either stop or cure the default and
no further notice of default shall be required. In the event of an emergency and
in the event You fail to cure the default that caused the emergency, at the
option of the Owner, Owner may cure the default and bill You as additional rent
for Owner’s reasonable costs to cure said default.

 

(3) If You do not pay your Rent when this Lease requires after a personal demand
for Rent has been made, or within three (3) days after a statutory written
demand for Rent has been made, or if the Lease ends, Owner may do the following:
(a) enter the Apartment and retake possession of it if You have moved out; or
(b) go to court and ask that You and all other occupants in the Apartment be
compelled to move out.

 

Once this Lease has been ended, whether because of default or otherwise. You
give up any right You might otherwise have to reinstate the Lease.

 

(4) If you utilize, list or advertise in an attempt to utilize the Demised
Premises for such use in whole or in part as a hotel, bed and breakfast, hostel
or other forms of short-term stays or transient occupancies, no second default
notice shall be required whether or not the default was cured and whether or not
the first default notice was for the same or prior incident.

 

Notwithstanding anything to the contrary herein, Landlord may proceed to give
five (5) days’ notice of termination of the lease whether or not such default is
cured, and you remain responsible for payment of rent until the sooner of the
date the apartment is re-rented or the end of the lease provided you have
vacated.

 



 4

 

 

17. REMEDIES OF OWNER AND YOUR LIABILITY

 

If this Lease is ended by Owner because of your default, the following are the
rights and obligations of You and Owner.

 

  a) Once You are out, Owner may re-rent the Apartment or any portion of it for
a period of time which may end before or after the ending date of this Lease.
Owner may re-rent to a new tenant at a lesser rent or may charge a higher rent
than the Rent in this Lease.         b) Whether the Apartment is re-rented or
not, You must pay to Owner as damages:

 

  i) The difference between the Rent in this Lease and the amount, if any, of
the rents collected in any later lease or leases of the Apartment for what would
have been the remaining period of this Lease; and         ii) Owner’s expenses
for attorney’s fees, advertisements, broker’s fees and the cost of putting the
Apartment in good condition for re-rental.

 

  c) You shall pay all damages due in monthly installments on the Rent day
established in this Lease. Any legal action brought to collect one or more
monthly installments of damages shall not prejudice in any way Owner’s right to
collect the damages for a later month by a similar action. If the Rent collected
by Owner from a subsequent tenant of the Apartment is more than the unpaid Rent
and damages which You owe Owner, You cannot receive the difference. Owner’s
failure to re-rent to another tenant will not release or change your liability
for damages, unless the failure is due to Owner’s deliberate inaction.

 

18. ADDITIONAL OWNER REMEDIES

 

If You do not do everything You have agreed to do, or if You do anything which
shows that You intend not to do what You have agreed to do, Owner has the right
to ask a Court to make You carry out your agreement or to give the Owner such
other relief as the Court can provide. This is in addition to the remedies in
Article 16 and 17 of this Lease.

 

19. FEES AND EXPENSE

 

A. Owner’s Right. You must reimburse Owner for any of the following reasonable
fees and expenses incurred by Owner:

 

(1) Making any reasonable repairs to the Apartment or the Building which result
from misuse or negligence by You or persons who live with You, visit, or work
for You;

 

(2) Repairing or replacing any appliance damaged by Your use.

 

(3) Correcting any violations of city, state or federal laws or orders and
regulations of insurance rating organizations concerning the Apartment or the
Building which You or persons who live with You, visit You, or work for You have
caused;

 

(4) Any reasonable legal fees and disbursements for legal actions or proceedings
brought by Owner against You because of a Lease default by You or for defending
lawsuits brought against Owner because of your actions;

 

(5) Removing all of your property after this Lease is ended;

 

(6) All other reasonable fees and expenses incurred by Owner because of your
failure to obey any other provisions and agreements of this Lease. These fees
and expenses shall be paid by You to Owner as additional rent within five (5)
days after You receive Owner’s bill or statement. If this Lease has ended when
these fees and expenses are incurred, You will still be liable to Owner for the
same amount as damages.

 

B. If You shall fail to pay all or any part of any installment of Rent for more
than ten (10) days after the same shall have become due and payable, You shall
be in default of this Lease and shall pay as additional rent hereunder to
Landlord a late charge of four (4) cents for each dollar of the amount of Rent
which shall not have been paid to the Owner within such ten (10) days after
becoming due and payable. The late charge payable pursuant to this Article 19
shall be (i) payable by You on demand by the Owner but in no event later than
the next date for the payment of Rent and (ii) without prejudice to any of
Owner’s rights and remedies hereunder at law or in equity for nonpayment or late
payment of Rent. The provisions of this Article shall not be construed in any
way to extend the grace periods or notice periods provided for in any of the
other Articles of this Lease. If you fail to pay any late charge due and owing,
the Owner shall have the same rights and remedies under the Lease as in the case
of non-payment of rent.

 

 5

 

 

C. You recognize and agree that the damage to Owner resulting from any failure
by You to timely surrender possession of the Demised Premises upon the
Expiration Date will be substantial, will exceed the amount of monthly
installments of Rent payable hereunder and will be impossible to accurately
measure. You therefore agree that if possession of the Demised premises is not
surrendered to Owner with twenty-four (24) hours after the Expiration Date or
sooner termination of the Lease, in addition to any other rights or remedy Owner
may have hereunder or at law, You shall pay to Owner for each month and for each
portion of any month during which You hold over in the Demised Premises after
the Expiration Date or sooner termination of this Lease, a sum equal to two (2)
times the aggregate of the monthly installment of the Rent which was payable
under this Lease during the last month of the term of the Lease. Nothing herein
contained shall be deemed to permit You to retain possession of the Demised
Premises after the Expiration Date or sooner termination of this Lease and no
acceptance by the Owner of payments from You after the Expiration Date or sooner
termination of the Lease shall be deemed to be other than on account of the
amount to be paid by You in accordance with the provisions of this Article,
which provisions shall survive the Expiration Date or sooner termination of this
Lease.

 

D. You hereby agree to pay all reasonable attorney fees and disbursements which
the Owner shall incur if You are in default under this Lease whether or not the
Owner terminates this Lease due to Your default.

 

20. PROPERTY LOSS, DAMAGES OR INCONVENIENCE

 

Unless caused by the negligence or misconduct of Owner or Owner’s agents or
employees, Owner or Owner’s agents and employees are not responsible to You for
any of the following: (1) any loss of or damage to You or your property in the
Apartment or the Building due to any accidental or intentional cause, even a
theft or another crime committed in the Apartment or elsewhere in the Building;
(2) any loss of or damage to your property delivered to any employee of the
Building (i.e., superintendent, etc.); or (3) any damage or inconvenience caused
to You by actions, negligence or violations of a Lease by any other tenant or
person in the Building except to the extent required by law.

 

Owner will not be liable for any temporary interference with tight, ventilation,
or view caused by construction by or in behalf of Owner. Owner will not be
liable for any such interference on a permanent basis caused by construction on
any parcel of land not owned by Owner. Also. Owner will not be liable to You for
such interference caused by the permanent closing, darkening or blocking up of
windows, if such action is required by law. None of the foregoing events will
cause a suspension or reduction of the Rent or allow You to cancel the Lease.

 

21. FIRE OR CASUALTY

 

A. If the Apartment becomes unusable, in part or totally, because of fire,
accident or other casualty provided that You are not in default of this Lease
and provided that the fire, accident, or other casualty is not caused by your
acts, negligence, or misconduct, this Lease will continue unless ended by Owner
under C below or by You under D below. But the Rent will be reduced immediately.
This reduction will be based upon the part of the Apartment which is unusable.

 

B. Owner will repair and restore the Apartment, unless Owner decides to take
actions described in subparagraph C below.

 

C. After a fire, accident or other casualty in the Building, Owner may decide to
tear down the Building or to substantially rebuild it. In such case, Owner need
not restore the Apartment but may end this Lease. Owner may do this even if the
Apartment has not been damaged, by giving You written notice of this decision
within forty-five (45) days after the date when the damage occurred. If the
Apartment is usable when Owner gives You such notice, this Lease will end 60
days from the last day of the calendar month in which You were given the notice.

 

D. If the Apartment is completely unusable or substantially damaged because of
fire, accident or other casualty and it is not repaired in one hundred eighty
(180) days, You may give Owner written notice that You end the Lease provided
that you are not in default of this Lease and provided that the fire, accident,
or other casualty is not caused by your acts, negligence, or misconduct. If You
give that notice, this Lease is considered ended on the day that the fire,
accident or casualty occurred. Owner will refund your security deposit and the
pro-rate portion of Rent paid for the month in which the casualty happened.

 

E. Unless prohibited by the applicable insurance policies, to the extent that
such insurance is collected, You and Owner release and waive all right of
recovery against the other or anyone claiming through or under each by way of
subrogation.

 

 6

 

 

22. PUBLIC TAKING

 

The entire Building or a part of it can be acquired (condemned) by any
government or government agency for a public or quasi-public use or purpose. If
this happens, this Lease shall end on the date the government or agency take
title, You shall have no claim against Owner for any damage resulting; You also
agree that by signing this Lease, You assign to Owner any claim against the
Government or Government agency for the value of the unexpired portion of this
Lease.

 

23. SUBORDINATION CERTIFICATE AND ACKNOWLEDGMENTS

 

All leases and mortgages of the Building or of the land on which the Building is
located, now in effect or made after this Lease is signed, come ahead of this
Lease. In other words, this Lease is “subject and subordinate to” any existing
or future lease or mortgage on the Building or land, including any renewals,
consolidations, modifications and replacements of these leases or mortgages, If
certain provisions of any of these leases or mortgages come into effect, the
holder of such lease or mortgage can end this Lease. If this happens, You agree
that You have no claim against Owner or such lease or mortgage holder. If Owner
requests, You will sign promptly an acknowledgment of the “subordination” in the
form that Owner requires.

 

You also agree to sign (if accurate) a written acknowledgment to any third party
designated by Owner that this Lease is in effect, that Owner is performing
Owner’s obligations under this Lease and that you have no present claim against
Owner.

 

24. TENANT’S RIGHT TO LIVE IN AND USE THE APARTMENT

 

If You pay the Rent and any required additional rent on time and You do
everything You have agreed to do in this Lease, your tenancy cannot be cut off
before the Expiration Date, except as provided for in Articles 21, 22, and 23.
Owner covenants and agrees with You that upon You paying the Rent and any
additional rent and observing and performing all the terms, covenants, and
conditions of this Lease on Your part to be performed and observed, You may
peaceably and quietly enjoy the Apartment, subject nevertheless to the terms and
conditions of the Lease.

 

25. RENEWAL

 

In the event that Owner chooses to offer a renewal lease then You shall be
required to either (A) execute and deliver a renewal lease no later than sixty
(60) days prior to the expiration date of Your Lease, or (B) give Owner sixty
(60) days written notice of Your intention to vacate the unit, which notice
shall be received no later than sixty (60) days prior to the expiration date of
Your Lease. Moreover, You agree to comply with all the rules and regulations
promulgated by Owner and shall pay any lawful rent increase.

 

26. BILLS AND NOTICE

 

A. Notices to You. Any notice from Owner or Owner’s agent or attorney will be
considered properly given to You if it (1) is in writing; (2) is signed by or in
the name of Owner or Owner’s agent; and (3) is addressed to You at the Apartment
and delivered to You personally or sent by registered or certified mail to You
at the Apartment. The date of service of any written notice by Owner to you
under this agreement is the date of delivery or mailing of such notice.

 

13. Notices to Owner. If You wish to give a notice to Owner, You must write it
and deliver it or send it by registered or certified mail to Owner at the
address noted on page 1 of this Lease or at another address of which Owner or
Agent has given You written notice.

 

27. GIVING UP RIGHT TO TRIAL BY JURY AND COUNTERCLAIM

 

A. Both You and Owner agree to give up the right to a trial by jury in a court
action, proceeding or counter claim on any matters concerning this Lease, the
relationship of You and Owner as Tenant and Landlord or your use or occupancy of
the Apartment. This Agreement to give up the right to a jury trial does not
include claims for personal injury or property damage.

 

B. If Owner begins any court action or proceeding against You which asks that
You be compelled to move out, You cannot make a counterclaim in the same action
or proceeding Owner begins against You.

 

28. NO WAIVER OF LEASE PROVISIONS

 

A. Even if Owner accepts your Rent or fails once or more often to take action
against You when You have not done what You have agreed to do in this Lease, the
failure of Owner to take action or Owner’s acceptance of Rent does not prevent
Owner from taking action at a later date if You again do not do what You have
agreed to do.

 

B. Only a written agreement between You and Owner can waive any violation of
this Lease.

 

C. If You pay and Owner accepts an amount less than all the Rent due, the amount
received shall be considered to be in payment of all or a part of the earliest
Rent due. It will not be considered an agreement by Owner to accept this lesser
amount in full satisfaction of all of the Rent due.

 



 7

 

 

D. Any agreement to end this Lease and also to end the rights and obligations of
You and Owner must be in writing, signed by You and Owner or Owner’s agent. Upon
execution of such agreement, You shall deliver the keys to the Apartment back to
the Owner. Even if You give back the keys to the Apartment and they are accepted
by any employee, or agent, or Owner, this Lease is not ended without a written
agreement.

 

29. CONDITION OF THE APARTMENT

 

When You signed this Lease, You did not rely on anything said by Owner, Owner’s
agent or superintendent about the physical condition of the Apartment, the
Building or the land on which it is built. You did not rely on any promises as
to what would be done, unless what was said or promised is written in this Lease
and signed by both You and Owner. Before signing this Lease, You have inspected
the Apartment and You accept it in its present condition “as is,” except for any
condition which You could not reasonably have seen during your inspection. Owner
has not promised to do any work in the Apartment.

 

30. OTHER PROVISIONS

 

A. This Lease shall be governed by the laws of the State of New York.

 

B. In the event that any of the provisions of this Lease shall by court order be
held invalid or in contravention of any of the laws of the State of New York or
the United States government, such invalidation shall not serve to effect the
remaining provisions of this Lease.

 

C. In the event the Building is converted to the condominium form of ownership
pursuant to a condominium declaration and by-laws, You hereby agree to abide by
the provisions of such declaration and by-laws as they may be amended from time
to time.

 

D. Tenant is hereby advised that Owner may exercise his rights to sell the
building to another Owner who may decide to demolish the building, or Owner may
decide to demolish the building himself. In the event that Owner decides to
exercise his rights under this demolition clause, Owner agrees to give You one
hundred twenty (120) days written notice to vacate, (the “Vacate Notice”), the
Demised Premises. You agree that upon such notice, You will make arrangements to
vacate the unit within one hundred twenty (120) days of the mailing date of the
Vacate Notice. In the event that said vacate date is prior to the termination
date of your Lease and you vacate within said time period, then, Owner shall pay
to You within thirty (30) days of the date You vacate the Premises, the amount
which is equivalent to three (3) months rent, plus any and all remaining funds
paid in advance for rent along with the Security Deposit, reduced by any amount
You may owe to Owner pursuant to the terms of this Lease. You agree that You
have not relied on any advertising material, brochures or oral statements that
may be contrary to the information set forth above. Accordingly, You have
initialed this provision of the Lease in acknowledgement and express agreement
of its terms. /s/ James Coleman (Initials of Tenant).

 

31. DEFINITIONS

 

A. Owner: The term “Owner” means the person or organization receiving or
entitled to receive Rent from You for the Apartment at any particular time other
than a rent collector or managing agent of Owner. “Owner” includes the owner of
the land or Building, a lessor, or sublessor of the land or Building and a
mortgagee in possession. It does not include a former owner. even if the former
owner signed this Lease.

 

B. You: The Term “You” means the person or persons signing this Lease as Tenant
and the successors and assigns, if any, of the signer. This Lease has
established a tenant-landlord relationship between You and Owner.

 

32. SUCCESSOR INTERESTS

 

The agreements in this Lease shall be binding on Owner and You and on those who
succeed to the interest of Owner or You by law, by approved assignment or by
transfer.

 

33. PRO-RATION

 

Rent will be pro-rated as of the time you and Owner agree on or about April 15.
2017.

 



 8

 

 

Owners’ Rules and Regulations are included as a part of this Lease and are
attached hereto.

 

TO CONFIRM OUR AGREEMENTS, OWNER AND YOU RESPECTIVELY SIGN THIS LEASE AS OF THE
DAY AND YEAR FIRST WRITTEN ON PAGE 1.

 

Witnesses   OWNER:     41 JOHN STREET EQUITIES LLC           [ex10-20_002.jpg] 
    By: Time Equities, Inc. as agent           TENANT:     YANGTZE RIVER
DEVELOPMENT LTD           /s/ James Coleman      By: James Coleman – Director

 



 9

 

 

GUARANTY

 

The undersigned Guarantor guarantees to Owner the strict performance of and
observance by Tenant of all the agreements, provisions and rules in the attached
Lease. Guarantor agrees to waive all notices when Tenant is not paying Rent or
not observing and complying with all of the provisions of the attached Lease.
Guarantor agrees to be equally liable with Tenant so that Owner may sue
Guarantor directly without first suing Tenant. The Guarantor further agrees that
his guaranty shall remain in full effect even if the Lease is renewed, changed
or extended in any way and even if Owner has to make a claim against Guarantor.
Owner and Guarantor agree to waive trial by jury in any action, proceeding or
counterclaim brought against the other on any matters concerning the attached
Lease or the Guaranty.

  

Dated, New York City  ____________________, 2017

 

_____________________________ Witness /s/ JAMES COLEMAN
                  Guarantor       JAME COLEMAN     Address 99 Oakdale Road,
Roslyn Heights, NY 11577.

 

Apartment 2A     Premises 41 John Street, New York, NY, 10038     Tenants
Yangtze River Development LTD     Expires March 31, 2018

 



 10

 

 

ATTACHED RULES AND REGULATIONS WHICH ARE
A PART OF THE LEASE AS PROVIDED BY ARTICLE 10

 

Public Access Ways

 

1. (a) Tenants shall not block or leave anything in or on fire escapes, the
sidewalks, entrances, driveways, elevators, stairways, or halls. Public access
ways shall be used only for entering and leaving the Apartment and the Building.
Only those elevators and passageways designated by Owner can be used for
deliveries.

 

     (b) Baby carriages, bicycles or other property of Tenants shall not be
allowed to stand in the halls, passageways, public areas or courts of the
Building.

 

Bathroom and Plumbing Fixtures

 

2. The bathrooms, toilets, sinks, laboratories and plumbing fixtures shall only
be used for the purposes for which they were designed or built; sweepings,
rubbish bags, acids or other substances shall not be placed in them.

 

Refuse

 

3. Carpets, rugs or other articles shall not be hung or shaken out of any window
of the Building. Tenants shall not sweep or throw or permit to be swept or
thrown any dirt, garbage or other substances out of the windows or into any of
the halls, elevators or elevator shafts. Tenants shall not place any articles
outside of the Apartment or outside of the Building except in safe containers
and only at places chosen by Owner.

 

Laundry

 

4. Tenants shall not dry or air clothes on the roof, outside the windows, or in
any common areas of the building.

 

Keys and Locks

 

5. Owner may retain a pass key to the Apartments. Tenants may install on the
entrance of the Apartment an additional lock of not more than three inches in
circumference. Tenants may also install a lock on any window but only in the
manner provided by law. Immediately upon making any installation of either type,
Tenants shall notify Owner or Owner’s agent and shall give Owner or Owner’s
agent a duplicate key. If changes are made to the locks or mechanism installed
by Tenants, Tenants must deliver keys to Owner. At the end of this Lease,
Tenants must return to Owner all keys either furnished or otherwise obtained. If
Tenants lose or fail to return any keys which were furnished to them, Tenants
shall pay to Owner the cost of replacing them.

 

Noise & Odors

 

6. Tenants, their families, guests, employees, or visitors shall not make or
permit any disturbing noises in the Apartment or Building or permit anything to
be done that will interfere with the rights, comforts or convenience of other
tenants. Also, Tenants shall not play a musical instrument or operate or allow
to be operated a phonograph, radio, CD player, television set or VCR so as to
disturb or annoy any other occupant of the Building. No Tenant shall cause or
permit any unusual or objectionable odors to be produced upon or to emanate from
their Apartment.

 

No Projections

 

7. A radio or television aerial may not be erected on the roof or outside wall
of the Building without the written consent of Owner. Also, awnings or other
projections shall not be attached to the outside walls of the Building or to any
balcony or terrace.

 

Floors

 

8. Tenant shall cover the floors of the apartment with rugs or carpeting, or
equally effective noise-reducing material, to the extent of at least 80% of the
floor area of each room excepting only kitchens, pantries, bathrooms, maid’s
rooms, closets and foyer. Such floor covering shall not be affixed to the floor
by any staples, or glue or any other material that may cause damage to the floor
upon removal of the covering. The installation of any permanent fixture on the
floors shall be a violation of the terms of this lease. Tenant shall be
responsible for the cost of repairing the floor and returning it to its original
condition.

 

 11

 

 

Pets

 

9. No pets, other than one dog or cat, caged birds or fish, (which do not cause
a nuisance, health hazard or unsanitary conditions of any kind) shall be kept in
the Apartment, unless in each instance it be expressly permitted in writing by
Owner. This consent, if given, or the right to keep certain pets in a Tenant’s
Apartment can be taken back by Owner at any time for good cause, which may
include but not be limited to reasons relating to safety, damage to the
Building, the disturbance of other Tenants, on reasonably given notice. Unless
carried or on a leash, a dog shall not be permitted on any elevator or in any
public portion of the Building. BECAUSE OF THE HEALTH HAZARD AND POSSIBLE
DISTURBANCE OF OTHER TENANTS WHICH ARISE FROM THE UNCONTROLLED PRESENCE OF
ANIMALS, ESPECIALLY DOGS, IN THE BUILDING, THE STRICT ADHERENCE TO THE
PROVISIONS OF THIS RULE BY EACH TENANT IS A MATERIAL REQUIREMENT OF EACH LEASE.
TENANT’S FAILURE TO OBEY THIS RULE SHALL BE CONSIDERED A SERIOUS VIOLATION OF AN
IMPORTANT OBLIGATION BY TENANT UNDER THIS LEASE. OWNER MAY ELECT TO END THIS
LEASE BASED UPON THIS VIOLATION.

 

Moving/Use of the Elevators

 

10. Tenants can use the elevator to move furniture, possessions and/or freight
only on designated days and hours as determined by the Owner. Owner shall not be
liable for any costs, expenses or damages incurred by Tenants in moving because
of delays caused by the unavailability of the elevator.

 

Window Guards

 

11. IT IS A VIOLATION OF LAW TO REFUSE, INTERFERE WITH INSTALLATION OR REMOVE
WINDOW GUARDS WHERE REQUIRED.

 

Recycling

 

12. Tenants shall comply with the recycling laws of the City of New York.
Recyclable materials, including papers, bottles, glass, plastic and cans shall
be sorted by the Tenants and shall in placed in the designated containers for
each such item in the storage area for recyclables in the Building.

 

Air Conditioning Units

 

13. No air conditioning units may be installed by a tenant in an apartment
without the approval of the Owner.

 

Substances

 

14. No Tenant or any of his or her agents, servants, employees, guests shall at
any time bring into or keep in his or her apartment any inflammable, combustible
or explosive fluid, materials, chemicals or substances.

 

Home Occupations

 

15. In the event any apartment is used for home occupation purposes which are
permitted by the New York City Zoning Resolution, patients, clients or other
invitees shall no be permitted for any purpose to wait in the lobby, public
hallways or vestibule of the building.

 

Exterminator

 

16. The Owner or its managing agent, and any contractor or workman authorized by
the Owner or the managing agent may enter any room or Apartment at any
reasonable hour of the day, on at least one day’s prior notice to a Tenant for
the purpose of inspecting such Apartment for the presence of any vermin, insects
or other pests and for the purpose of taking such measures as may be necessary
to control or exterminate any such vermin, insects or other pests.

 

 12

 

 

RIDER NO. 1 TO RESIDENTIAL LEASE DATED MARCH 17, 2017 (THE “LEASE”) BETWEEN 41
JOHN STREET EQUITIES LLC, AS OWNER, AND YANGTZE RIVER DEVELOPMENT LTD., AS
TENANT(S), FOR THE DEMISED PREMISES LOCATED AT 41 JOHN STREET, APT #2A, NEW
YORK, NY 10038 (THE “APARTMENT”)

 

The undersigned Tenants recognize that the rent for this apartment exceeds the
amount for it to be rent stabilized and therefore this Lease in not subject to
rent regulation or control under the Rent Stabilization Law or Code. If under
any law, regulation or code now or hereinafter enacted, the undersigns’ tenancy
and the rent under this Lease shall be required to be regulated or controlled
under the Rent Stabilization Law and/or Code, then the undersigned Tenants
hereby agree to promptly execute a new lease with the Owner which shall include
the requirements of the Rent Stabilization Law and/or Code applicable to this
Lease and the undersigns’ tenancy under the Lease. Such new Lease shall replace
and supersede in its entirety the existing Lease for the Apartment.

 

OWNER:   41 JOHN STREET EQUITI LLC       [ex10-20_002.jpg]    By: Time Equities,
Inc. as agent       TENANT:   YANGTZE RIVER DEVELOPMENT LTD       /s/ James
Coleman   By: James Coleman, Director  

 



 13

 



   

 

Yangtze River Development LTD

41 John Street, Apt. 2A

New York, NY, 10038

 

  

[ex10-20_004.jpg]



New York State

DEPARTMENT OF STATE

Division of Licensing Services

P.O. Box 22001

Albany, NY 12201-2001

Customer Service: (518) 474-4429 www.dos.state.ny.us

 

New York State Disclosure Form for Landlord and Tenant

 



THIS IS NOT A CONTRACT

 

New York State law requires real estate licensees who are acting as agents of
landlords and tenants of real property to advise the potential landlords and
tenants with whom they work of the nature of their agency relationship and the
rights and obligations it creates. This disclosure will help you to make
informed choices about your relationship with the real estate broker and its
sales agents.

 

Throughout the transaction you may receive more than one disclosure form. The
law may require each agent assisting in the transaction to present you with this
disclosure form. A real estate agent is a person qualified to advise about real
estate.

 

If you need legal, tax or other advice, consult with a professional in that
field.

 

Disclosure Regarding Real Estate

Agency Relationships

 

Landlord’s Agent

 

A landlord’s agent is an agent who is engaged by a landlord to represent the
landlord’s interest. The landlord’s agent does this by securing a tenant for the
landlord’s apartment or house at a rent and on terms acceptable to the landlord.
A landlord’s agent has, without limitation, the following fiduciary duties to
the landlord: reasonable care, undivided loyalty, confidentiality, full
disclosure, obedience and duty to account. A landlord’s agent does not represent
the interests of the tenant. The obligations of a landlord’s agent are also
subject to any specific provisions set forth in an agreement between the agent
and the landlord. In dealings with the tenant, a landlord’s agent should (a)
exercise reasonable skill and care in performance of the agent’s duties; (b)
deal honestly, fairly and in good faith; and (c) disclose all facts known to the
agent materially affecting the value or desirability of property, except as
otherwise provided by law.

 

Tenant’s Agent

 

A tenant’s agent is an agent who is engaged by a tenant to represent the
tenant’s interest. The tenant’s agent does this by negotiating the rental or
lease of an apartment or house at a rent and on terms acceptable to the tenant.
A tenant’s agent has, without limitation, the following fiduciary duties to the
tenant: reasonable care, undivided loyalty, confidentiality, full disclosure,
obedience and duty to account. A tenant’s agent does not represent the interest
of the landlord. The obligations of a tenant’s agent are also subject to any
specific provisions set forth in an agreement between the agent and the tenant.
In dealings with the landlord, a tenant’s agent should (a) exercise reasonable
skill and care in performance of the agent’s duties; (b) deal honestly, fairly
and in good faith: and (c) disclose all facts known to the agent materially
affecting the tenant’s ability and/or willingness to perform a contract to rent
or lease landlord’s property that are not consistent with the agent’s fiduciary
duties to the tenant.

 

Broker’s Agents

 

A broker’s agent is an agent that cooperates or is engaged by a listing agent or
a tenant’s agent (but does not work for the same firm as the listing agent or
tenant’s agent) to assist the listing agent or tenant’s agent in locating a
property to rent or lease for the listing agent’s landlord or the tenant agent’s
tenant. The broker’s agent does not have a direct relationship with the tenant
or landlord and the tenant or landlord can not provide instructions or direction
directly to the broker’s agent. The tenant and the landlord therefore do not
have vicarious liability for the acts of the broker’s agent. The listing agent
or tenant’s agent do provide direction and instruction to the broker’s agent and
therefore the listing agent or tenant’s agent will have liability for the acts
of the broker’s agent.

 



 



 14

 

 



Dual Agent

 

A real estate broker may represent both the tenant and the landlord if both the
tenant and landlord give their in-formed consent in writing. In such a dual
agency situation, the agent will not he able to provide the full range of
fiduciary duties to the landlord and the tenant. The obligations of an agent arc
also subject to any specific provisions set forth in an agreement between the
agent, and the tenant and landlord. An agent acting as a dual agent must explain
carefully to both the landlord and tenant that the agent is acting for the other
party as well. The agent should also explain the possible effects of dual
representation, including that by consenting to the dual agency relationship the
landlord and tenant are giving up their right to undivided loyalty. A landlord
and tenant should carefully consider the possible consequences of a dual agency
relationship before agreeing to such representation. A landlord or tenant may
provide advance informed consent to dual agency by indicating the same on this
form.

 

Dual Agent with Designated Sales Agents

 

If the tenant and the landlord provide their informed consent in writing, the
principals and the real estate broker who represents both parties as a dual
agent may designate a sales agent to represent the tenant and another sales
agent to represent the landlord. A sales agent works under the supervision of
the real estate broker. With the informed consent in writing of the tenant and
the landlord, the designated sales agent for the tenant will function as the
tenant’s agent representing the interests of and advocating on behalf of the
tenant and the designated sales agent for the landlord will function as the
landlord’s agent representing the interests of and advocating on behalf of the
landlord in the negotiations between the tenant and the landlord. A designated
sales agent cannot provide the full range of fiduciary duties to the landlord or
tenant. The designated sales agent must explain that like the dual agent under
whose supervision they function, they cannot provide undivided loyalty. A
landlord or tenant should carefully consider the possible consequences of a dual
agency relationship with designated sales agents before agreeing to such
representation. A landlord or tenant may provide advance informed consent to
dual agency with designated sales agents by indicating the same on this form.





 

This form was provided to me by Clara Rose Dass (print name of licensee) of Time
Equities Inc.

(print name of company, firm or brokerage), a licensed real estate broker acting
in the interest of the:

 



☒ Landlord as a (check relationship below) ☐ Tenant as a (check relationship
below)           ☒    Landlord’s agent  

☐    Tenant’s agent

 

  ☐    Broker’s agent  

☐    Broker’s agent

          ☐    Dual agent       ☐   Dual agent with designated sales agent

  

For advance informed consent to either dual agency or dual agency with
designated sales agents complete section below:

 

☐   Advance informed consent dual agency

 

☐   Advance informed consent to dual agency with designated sales agents

 

If dual agent with designated sales agents is indicated above:
________________________ is appointed to represent the tenant; and
_______________________ is appointed to represent the seller in this
transaction.

 

(I)(We) _________________________________________ acknowledge receipt of a copy
of this disclosure form: signature ☒ Lanlord(s) and or ☒ Tenants(s):

 



  /s/ James Coleman     Tenant-Yangtze River Development LTD - James Coleman    
       [ex10-20_002.jpg]     Landlord-41 John Street Equities LLC, Time Equities
Inc. as agent  

 

  



 Date:   Date: 



 

 

15

 

 



 